 SHERMAN CAR WASH EQUIPMENT COMPANY207Petitioner as exclusive representative of all the employees in the unitheretofore found to be appropriate.][The Board ordered that, if the Petitioner does not win the electionby a majority of more than one vote, the election held on February 27,1959, be, and it hereby is, set aside.][The Board further ordered that, in the event the election is set aside,a second election by secret ballot shall be conducted as early as possible,but not later than 30 days from the date of this Order. The RegionalDirector shall direct and supervise the election, subject to Sections102.69 and 102.70 of the Board's Rules and Regulations.Eligible tovote are those in the unit who were employed during the payroll periodimmediately preceding the date of this Supplemental Decision, in-cluding employees who did not work during that period because theywere ill, on vacation, or temporarily laid off.Those employees in themilitary services of the United States, may vote, if they appear inperson at the polls. Ineligible to vote are employees who have, sincethat period, quit or been discharged for cause and have not been re-hired or reinstated before the election date and employees on strikewho are not entitled to reinstatement.Those eligible shall votewhether or not they desire to be represented, for collective bargainingpurposes,by InternationalLadies'GarmentWorkers'Union,AFL-CIO.]MEMBERS BEAN and FANNING took no part in the consideration ofthe above Supplemental Decision, Direction, and Order.Sherman Car Wash Equipment CompanyandRay PasternakandMetal Processors Union,Local 28, affiliated with InternationalUnion of Doll and Toy Workers of the United States and Can-ada, AFL-CIO,Party to the Contract.Case No. 7-CA-1891.July 22, 1959DECISION AND ORDEROn March 31, 1959, Trial Examiner Eugene E. Dixon issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.Thereafter, the Respondentand the General Counsel filed exceptions to the Intermediate Reportand supporting briefs.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Rodgers, Jenkins, and Fanning].124 NLRB No. 27. 208DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Board has reviewed the rulingsmade by theTrial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the Inter-state Report,the exceptions and briefs,and the entire record in thiscase, and hereby adopts the findings,conclusions,and recommenda-tions of the Trial Examiner with the modifications noted below.'ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders Sherman Car Wash Equipment Company, itsofficers, agents, successors, and assigns shall:1.Cease and desist from :(a)Recognizing Metal Processors Union, Local 28, affiliated withInternational Union of Doll and Toy Workers of the United Statesand Canada, AFL-CIO, as the exclusive representative of the Com-pany's employees for the purposes of collective bargaining, until saidlabor organization shall have. demonstrated its exclusive majoritystatus pursuant to a Board-conducted election.(b)Giving effect to the agreement with said Union dated Febru-ary 24, 1958, or to any extension, renewal, modification, or supple-mental or superseding agreement unless and until said Union shallhave demonstrated its exclusive majority status pursuant to a Board-conducted election and then only if the agreement otherwise con-forms to the provisions of the Act; but nothing herein shall be con-strued to vary or abandon the wages, hours, seniority, or other sub-stantive provisions of any such agreement.(c)Giving effect to any checkoff cards authorizing the deductionof union dues from wages or remittances to the Union prior to thedate of compliance with this order.(d)Encouraging membership in said Union or in any other labororganization of its employees by conditioning hire or tenure of em-ployment or any term or condition of employment upon membershipin, affiliation with, or dues payments to the Union, or in any otherlabor organization, except where such conditions shall have been law-fully established by an agreement in conformity with the Act.(e)Sponsoring, assisting, or contributing support to the Union orto any labor organization.(f) In any like or related manner interfering with, restraining, orcoercing its employees in the exercise of their rights guaranteed in'As the record shows that the Respondent in December 1958 moved its plant fromDetroit,Michigan,to Palmyra,New Jersey,we shall require the Respondent to post at itsPalmyra, New Jersey, plant, and also send to each of the employees who were employedat the Detroit plant copies of the notice attached hereto. In addition,we shall orderthe Respondent to offer Ray Pasternak employment at the Palmyra, New Jersey, plant. SHERMAN CAR WASH EQUIPMENT COMPANY209Section 7 of the Act, except to the extent that such rights may beaffected byan agreementpermitted under Section 8 (a) (3) of the Act.2.Take the following affirmative action which the Board finds willeffectuate the purposes of the Act:(a)Withdraw and withhold recognition from the Union as theexclusivecollective-bargaining representative of its employees untilsaid Union shall have demonstrated its exclusive majority status pursuant to a Board conducted election.(b)Refund forthwith to all employees who were employed at theDetroit,Michigan, plant, funds it withheld or deducted from theirearnings for transmittal to the Union, to the end that each such em-ployee shall be promptly, fully, and completely reimbursed for anymoneys so deducted or withheld;J. S. Brown-F,. F. Olds PlumbingcCHeating Corporation,115 NLRB 594.(c)Offer to Ray Pasternak immediate and full reinstatement atthe Respondent's Palmyra, New Jersey, plant to his former or sub-stantially equivalent position, without prejudice to his seniority andother rights and privileges, and make him whole in accordance withthe Board's usual remedial policies (seeThe Chase National Bank ofthe City of New York,65 NLRB 827;Crossett Lumber Company,8 NLRB 440; F. W.Woolworth Company,90 NLRB 289) for anylossof earnings which he may have suffered since March 28, 1958,by reason of the discrimination against him.(d)Preserve and, upon request, make available to the NationalLabor Relations Board or its agents for examination and copying,all records necessary for the determination of the amount of back payand refunds due under this Order.(e)Send to each of the employees who were employed at its De-troit,Michigan, plant, and post at its plant in Palmyra, New Jersey,copies of the notice attached hereto marked "Appendix." 2 Copies ofsaid notice to be furnished by the regional Director for the SeventhRegion shall, after being signed by the Respondent's representative,be mailed to said employees and also posted by Respondent immedi-ately upon receipt thereof and maintained by it for 60 consecutivedays thereafter in conspicuous places including all places where no-tices to employees are customarily posted.Reasonable steps shall betaken by Respondentto insurethat the postednotices arenot altered,defaced, or covered by any other material.(f)Notify the Regional Director for the Seventh Region in writ-ing, within 10 days from the date of this Order, what steps Respond-ent has taken to comply herewith.2In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order"the words "Pursuant to a Decree of the United States Court of Appeals, Enforcing anOrder."525543--60-vol. 124-15 210DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL NOT recognize Metal Processors Union, Local 28 af-filiatedwith International Union of Doll and Toy Workers ofthe United States and Canada, AFL-CIO, as the exclusive rep-resentative of the employees in our plant for the purposes ofcollective bargaining, until said labor organization shall havedemonstrated its exclusive majority status pursuant to a Boardconducted election.WE WILL NOT give effect to our agreement dated February 24,1958, with said union, or to any extension, renewal, modifica-tion or supplement thereof, or to any superseding agreement withsaid union, unless and until said union shall have demonstratedits exclusive majority status pursuant to a Board-conducted elec-tion; and unless said agreement shall conform to the provisionsof the National Labor Relations Act.WE WILL NOT give effect to any checkoff cards which may haveheretofore been executed by our employees, authorizing deductionof union dues from their wages and remittal to said union.WE WILL NOT encourage membership in said union, or in anyother labor organization, by conditioning the hire or tenure ofemployment or any term or condition of employment upon mem-bership in, affiliation with or dues payments to said union, orother labor organization, except where lawful provision thereofshall have become established by an agreement in conformitywith the provisions of the National Labor Relations Act.WE WILL NOT assist or contribute support to said union.WE WILL NOT in any like or related manner interfere with,restrain, or coerce our employees in the exercise of the rightsguaranteed to them by Section 7 of the National Labor RelationsAct, except to the extent that such rights may be affected by anagreement permitted under Section 8 (a) (3) of the Act.AVE WILL refund to all our employees and former employeesfrom whose wages we have deducted or withheld for transmittalto said union, the amount of all such deductions and withholdingsto the end that such employees shall. be reimbursed for all moneysso deducted or withheld.WE WILL offer Ray Pasternak immediate and full reinstate-ment at the Palmyra, New Jersey, plant, to his former or a sub-stantially equivalent position without prejudice to his seniority SHERMAN CAR WASH EQUIPMENTCOMPANY211or other rights and privileges previously enjoyed by him, andmake him whole for any loss of earnings resulting from our dis-crimination against him.SHERMANCAR WASH EQUIPMENTCOMPANY,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 clays from the date hereof,and must not be altered,defaced, or covered by any other material.INTERMEDIATE REPORTSTATEMENT OF THE CASEThis proceeding, brought under Section 10(b) of the National Labor RelationsAct, as amended (61 Stat. 136), herein called the Act, was heard at Detroit, Michi-gan, January 28, 1959, pursuant to due notice with all parties represented by coun-sel.The complaint, issued on October 27, 1958, by the General Counsel of theNational Labor Relations Board, herein called the General Counsel and the Board,respectively, and based on charges duly filed and served, alleged that Respondentdischarged Ray Pasternak on or about March 28, 1958, and has failed and refusedto reinstate him because of his refusal to execute an application for membershipcard in the above Union, for engaging in concerted activities within the meaning ofSection 7 of the Act with other employees of Respondent, and for refraining fromengaging in concerted activities on behalf of the Union.By such conduct it isalleged that the Respondent has violated Section 8(a) (3) of the Act.The complaintfurther alleges that such conduct has been and is interfering with the formation andadministration of the aforementioned Union, and has been and is otherwise lendingsupport to it thus violating Section 8(a)(1) and (2) of the Act.In its duly filed answer Respondent denied engaging in any unfair labor practices.Respondent further alleges in its answer that "Ray Pasternak, was discharged onMarch 28, 1958. . . During his sixty day probationary period for willful in-subordination and incompetence and other reasons" as follows:A. Failing to follow the normal and usual working instructions imposed byauthorized authority.B.Guilty of willful insubordination.C.Doing incompetent work.D.Walking off the job without the permission of the supervisor.E. Failure to follow plant diagrams in making electrical wiring on the equip-ment that charging party worked on and thereby causing serious maintenanceproblems and the possibility of major burnout in the equipment.F. For constantly disrupting the other workmen with his conversation abouthis social life.G. For frequently falling behind in his work assignments and thereby slowingdown plant production.H. For bragging on the job that he was "goldbricking" and doing as littlework as he could.Upon the entire record in the case and from my observation of the witnesses, Imake the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENT COMPANYRespondent is, and at all times material herein was, a corporation organized andexisting under the laws of the State of Michigan, with its principal office and placeof business in Detroit, Michigan, where it is engaged in the manufacture of carwashequipment.From on or about February 25, 1958, when Respondent began opera-tions, through April 30, 1958, the total sales of Respondent amounted to approxi-mately $117,000 of which in excess of $111,000 represents the value of productsshipped directly to points outside the State of Michigan from its plant in Detroit,Michigan. I find Respondent is engaged in commerce within the meaning of Section2(6) and (7) of the Act. 212DECISIONSOF NATIONALLABOR RELATIONS BOARDII.THE LABOR ORGANIZATION INVOLVEDMetal Processors Union, Local 28, affiliated with International Union of Doll andToy Workers of the United States and Canada, AFL-CIO, is a labor organizationwithin the meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESUp to January 1958, the business involved herein had been operated under thename Sherman Vacuum Equipment Company. In 1957 Sherman Larson wasassistant manager and a partner in the business. In February 1957 what apparentlywas an organizational strike by the Union occurred with about half the employeesparticipating in the strike when it started and half continuing to work.Accordingto Larson's testimony the Company "didn't recognize the Union up to that point."Subsequently (the strike only lasted a few days) the Company entered into acollective-bargaining agreement with the Union which among other things containeda union-shop clause.Thereafter up to January 31, 1958 (all the employees havingbecome and remained union members) the Company operated under this contractobserving the union-security clause and deducting the union dues from the employees'pay.On January 31, 1958, the Company went into receivership.The plant closed andremained closed for 3 or 4 weeks.During this period William Thacher becameinterested in taking over the business.To this end, he asked Larson if he "wouldbe willing to be a part of the new company." Larson indicated he was willing.,Convinced that high wages, among other things, had been the reason for the Com-pany's insolvency, Thacher, "before he would lay his money on the line" hadLarson "arrange to see the officials of the Union to determine whether it would befeasible to start a new operation and be able to make money..At first theunion officials "felt they had a contract, until they were assured that the old companywas definitely over to the receivers, and they were now talking to an entirely newparty."After a survey of the situation by the Union a tentative contract wasdrafted which ultimately resulted in an agreement dated February 24, 1958, betweenthe new company, now called Sherman Car Wash Equipment Company, and theUnion.Upon the advice of "different attorneys" the new company decided torehire the former employees "regardless of their past record."Accordingly, theCompany "took back the entire force that [it] had before."Each employee atthe time of hiring, however, was shown "the new working conditions and the newcontract" to see if he was willing to work thereunder.At the same time each em-ployee was also given union authorization and dues deduction cards to sign alongwith their other hiring papers.The Alleged DiscriminationRay Pasternak had been employed as an electrician by the former Company at$2.85 an hour.According to his testimony he was one of the last to be laid offwhen the Company ceased operations.When he was rehired his rate was $2.40 anhour.On February 28, the day he went back to work, the Company gave him theunion checkoff and authorization cards along with his job application forms.Hefilled them out and signed them.Three or four days later, after he started working,he came to the conclusion that he had done the wrong thing in signing these cardsbecause he "didn't figure the Union was representing [the employees]."Accord-ingly he asked the office girl for the two union cards and being given them "torethem up."On March 3, the employees were called together at the plant for the purpose ofmeeting Thacher, the new owner.According to the General Counsel's undeniedand credited testimony, Larson told the employees that "Mr. Thacher had assumedsome liabilities of the old corporation and that was the reason for a cut in wages"but that the cut would be compensated for by more overtime. Pasternak got thefloor and stated "that in some cases the overtime did not compensate for the cutin pay" and cited two examples. Some minutes later Pasternak got the floor again.This time he had occasion to remark that he "felt the men should have a choice oftheir bargaining agent, that [he] did not believe it was right for a contract to benegotiated without the men knowing anything about it, or having any say so at all."Larson told them they had to be members of the Union or they could not work.Pasternak informed Larson that he had not signed a card.Larson in effect there-iLarson's connection with the new Company wasonly as an employee and not as astockholder. SHERMAN CAR WASH EQUIPMENT COMPANY213upon asked him how it was then that he was working. Another employee stood upat this point and told Larson that Pasternak "had 30 days in which to sign a card"during which he could not be discharged.About March 17 or 18 a notice appeared on the bulletin board stating that uniondues would be deducted from the next paychecks. Pasternak talked it over withsome of the employees and drew up a petition asking the Company not to deductdues from the employees' wages because they "did not feel that this union was rep-resenting" them.About eight or nine employees signed this petition. Two employees,like Pasternak, did not sign because like Pasternak they had not signed authorizationor checkoff cards.Upon appointment Pasternak along with Edwin Narkiewicz,acting chief steward, and one Salvati, a former assistant steward, presented the peti-tion to Thacher.At this time they told Thacker that most of the employees "did notcare to have dues deducted from their wages." Pasternak told Thacher that he"did not want to pay dues to a union that was not representing [him], that was neveraround when [the employees] needed them." Thacher was asked if he had any ob-jections to the employees trying "to get another union into the plant."Thacher re-plied "that it didn't make any difference to him what union he had, as long as he hada union so that he could operate freely."Thacher also said that he would talk tohis lawyers to see if anything could be done about it.Nothing further was heardfrom the Company about the matter.On March 28, Pasternak was discharged.His verbatim testimony as to the cir-cumstances of his discharge is as follows:about three twenty-five, that is the first buzzer, the first wash-up buzzer,Mr. Deneseich came up by my bench and told me Mr. Higley 2 wanted to seeme in his office. I asked Mr. Narkiewicz if he would accompany me. The twoof us went into Mr. Higley's office, a small office, and Bill, the shipping clerk-I don't recall his last name-was in there.He was working at his desk.Mr.Higley said to me "you haven't signed these cards yet," and he pointed to aunion card sitting on his desk, and I looked at him and I said "no, I haven't."And he proceeded to tell me that I was not working the full 10 hours a day. Itold Mr. Higley I was doing my work and that I could only do what was to bedone, and that he was the supervisor and he was getting paid to find work forme. In other words, after my job was completed, I couldn't work any moreunless someone told me what they wanted done.He mentioned that I was talk-ing loud. I didn't reply anything. I asked Mr. Higley if he was satisfied withmy final work. He told me that he was. I then asked Mr. Higley if I signed theunion cards if I could report to work Monday, and he told me I could, and atthis time I told him I wasn't going to sign them, and he told me I was through,to turn in my tool checks. I asked Mr. Higley if I could have a letter sayingwhy I was discharged, and he said I could but after I left I never got it.Narkiewicz' testimony on the incident is as follows:when we got into the office Mr. Higley, Leonard, told Ray he was dissatis.fied with his work, and naturally at that time Ray in defense of himself wantedto know in what way. "In what way are you dissatisfied?What's wrong withmy work? Has any jobs been brought back or complaints?" And Leonarddidn't answer too-well, as far as his work being inferior, Leonard just let it goat that; and the other two-there was two more reasons given.One was forhorseplay and for goldbricking.Naturally on those two counts I had to defendRay, because being a steward and being able to see quite a few of my em-ployees-fellow workers-there was no goldbricking and horseplay done byRay no more than any other person in the shop, and we just went around andaround over the three points of issue, and Ray asked Leonard if it would makeany difference if he signed the Union card, and Leonard Higley said yes, hewould give Ray another chance if Ray would sign the membership card, and theminute Leonard said he would take him back to that position then Ray definitelyasked Leonard "you mean if I sign this card I can come back to work the follow-ing day or the next scheduled day of work?" And Leonard Higley said "yes,"and after that statement Ray Pasternak said "I won't sign."And that's all Iremember of that meeting.Q. Do you recall if there was anything said in regard to the electrical work ofPasternak?A. None whatsoever at the discussion between Leonard Higley, Ray andmyself.2Higley was Larson's brother-in-law and apparently second to Larson in the supervisionof the plant, being plant superintendent. 214DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn cross-examination Narkiewicz confirmed his testimony on directexaminationto the effect that the first mention of the Union was made by Pasternak.He alsotestified on cross-examination that when Pasternak asked if it would make any dif-ference to his job if he signed a union card, Higley said "yes, that he was willing togive Ray another chance if he would sign."The substance of Respondent's evidence as to Pasternak's merit or lack thereof asan employee points to numerous deficiencies on his part most of which apparentlyexisted throughout his employment both with the old company as well as the newone.These matters can be itemized as follows:1.Faulty work.2.Refusal or failure to do maintenance work.3.Not having a city of Detroit electrician's license.4.Horseplay, "goldbricking," and talking on the job.5.Failure to wear safety glasses.6.Excessive tardiness over a 10-month period.7.General attitude.All of these except the first appear to have been in existence and known to man-agement in the old company. The details as to these matters show the following:(1) Pasternak was supposed to have worked on various existing maintenance tasksfor the old company when his production duties permitted.He was "hesitant" to doso on the grounds that his pay did not cover such work.According to Larson'stestimony, Pasternak's failure to do this work was the basis upon which he was dis-charged late in 1957. If such was the fact, he apparently was rehired before the oldcompany went into receivership because his testimony stands undenied that he wasamong the last to be laid off when the Company failed. In any event, when opera-tions began under the new Company the same maintenance work still remained to bedone presumably by Pasternak. But he simply did not do it or at least he did not doall that had been expected by the Company. Some was done by contract and someby Pasternak's replacement after he was discharged.(2)Larson explained that Respondent expected Pasternak to have a Detroitelectrician's license apparently on the grounds that only on that basis could he legallydo electrical work in Detroit.3Yet it was admitted that with Pasternak's St. ClairShores license a Detroit building permit was obtained and certain of the maintenancework completed, some of it involving a possible penalty being done by Pasternak.(3)Union Steward Narkiewicz testified credibly and without denial that Paster-nak's deportment on the job was no worse than that of "any other person in the shop."(4)While Pasternak's failure to wear safety glasses resulted in a written reprimandto him as well as several oral reprimands, there were many others who were also laxin this respect although apparently none of them had received a written reprimand.The matter was important to the Company because of its compensation insuranceliability.(5) Pasternak's record showed 12 tardinesses in a 10-month period and there weretimes he was absent without reporting in. For the same period the company recordsshowed at least two other employees with tardiness records greater than Pasternak's.(6)As for Pasternak's faulty work, Larson testified regarding two jobs in thenew Company that went out with switches installed upside down and with the colorsof some wiring different than that called for by the plans.4 This led to some $350worth of expense to the new Company. Thacher was upset about this and was notin "a very good frame of mind to keep" Pasternak. Larson talked to Pasternakabout these jobs and "proceeded to show him how he was putting the switches inupside down, and he was quite certain that he was putting them in right, and ittook a good deal of persuading to show him just exactly what he was doing wrongwith the particular switch involved, and why he was putting them upside down."Several days before Pasternak was discharged, Larson spoke to SuperintendentHigley about "Mr. Pasternak and his probationary period." 5 In this conversationa Larson testified that in the "new contract we specified that it was necessary to havea licensed electrician as being part of the job.Any electrician hired, it was necessaryfor him to have a license from the city of Detroit."He might have added that the oldcontract contained a similar provision.4The requirement of following the color scheme called for in the blueprints is im-portant when the machines are serviced by strange mechanics. The various colored wiresshown on the wiring chart make it simple to see their functions. If the wiring colorsdo not conform to the chart a strange serviceman is at a disadvantage in tracking downtrouble or making repairs.5The collective-bargaining agreement called for a 60'day probationaryperiod duringwhich Respondent could discharge without intercession by the Union. SHERMAN CAR WASH EQUIPMENT COMPANY215(or another one on the day of Pasternak's discharge) Larson told Higley that hewas not satisfied with Pasternak's work "primarily because of Bill Thacher's and[his] conversation on the subject" wherein they "had agreed that he wasn't theman [they] wanted to have or keep.According to Larson the decision to dischargePasternak was made "purely upon the work that he produced."Higley testified that he told Pasternak that the reason he was being dischargedwas because he "was dissatisfied with his work, his talking, his attitude in theshop...In his testimony he also denied mentioning anything at any time toPasternak "concerning his union activities or his belonging or not belonging to anyunion."Later, when asked if Pasternak had not inquired "whether or not if hejoined the union he could come to work the following Monday?" Higley answered,"I don't recall any words to that effect." In an affidavit Higley gave a Board agenthe made the following statement:While Ray and Eddie were in the office Ray brought up something about thirtydays for signing up for the union.He said something to the effect that hewould not join or something like that.That was immaterial to me. That didnot enter into my decision to discharge him.On the basis of the foregoing and from my observation of Higley on the witnessstand, I have no difficulty in crediting the General Counsel's version of what tookplace on the occasion of Pasternak's discharge by Higley. In this connection Ispecifically find that Higley offered to let Pasternak continue working if he wouldsign the union card.The evidence further shows that at no time did either Larson or Higley everthreaten Pasternak with discharge or other discipline because of faulty work or hisconduct on the job. It also appears that Pasternak's basic ability was never ques-tioned by Respondent.Larson testified that "Ray Pasternak had the capabilities"to perform the work.Concluding FindingsIn his brief the General Counsel contends that Pasternak was discharged forfailure to sign a union membership card in violation of Section 8(a) (1) and (3) ofthe Act.He further contends that even if the card-signing were not considered anissue, "the discharge would still be a violation of 8(a)(1) and 8(a)(3) because itwas obviously made because Pasternak's activities were a definite threat to Re-spondent's coveted contract." I agree with both contentions and find that the evi-dence adequately supports them both.As for the card-signing, the General Counsel apparently relies solely on the factthat Pasternak was discharged before the 30-day grace period allowed in the provisoto Section 8(a) (3) of the Act had expired.66The proviso of Section 8(a)(3) of the Act reads:...Provided,That nothing in this Act, or in any other statute of the UnitedStates, shall preclude an employer from making an agreement with a labor organ-ization (not established, maintained, or assisted by any action defined in section8(a) of this Act as an unfair labor practice) to require as a condition of employ-ment membership therein on or after the thirtieth day following the beginning ofsuch employment or the effective date of such agreement, whichever is the later,(1) if such labor organization is the representative of the employees as provided insection 9(a), in the appropriate collective-bargaining unit covered by such agree-ment when made and has at the time the agreement was made or within the pre-ceding twelve months received from the Board a notice of compliance with section9(f), (g), (h),and (ii)unless following an election held as provided in section9(e)within one year preceding the effective date of such agreement, the Boardshall have certified that at least a majority of the employees eligible to vote in suchelection have voted to rescind the authority of such labor organization to make suchan agreement : Provided further, That no employer shall justify any discriminationagainst an employee for nonmembership in a labor organization(A) if hehas rea-sonable grounds for believing that such membership was not available to the em-ployee on the same terms and conditions generally applicable to other members,or '(B) if he has reasonable grounds for believing that membership was denied orterminated for reasons other than the failure of the employee to tender the peri-odic dues and the initiation fees uniformly required as a condition of acquiring orretaining membership. 216DECISIONS OF NATIONAL LABOR RELATIONS BOARDFinding, as I do, that Respondent assisted the Union here in violation of Section8(a)(2) and(1) of the Act,7 it would appear that even after the expiration of the30-day period(or of the 31-day period provided for in the contract)Respondentwould have had no right to discharge Pasternak pursuant to the contract.As indicated,I have no difficulty in finding that Pasternak's refusal to join theUnion was one of the reasons for his discharge.Even in the absence of the strongadmission to that effect by way of Higley's statement to Pasternak that the signingof a union card would permit his continued employment,the circumstances of hisrelationship with the Company viewed in the context of the record as a whole withits inconsistencies,questions,timing, and catch-all defenses would probably haveimpelled me to the conclusion that both his activity against the Union and his refusalto join the Union caused his discharge.Without attempting to be all-inclusive letme mention a few things that come to mind.With so many reasons advanced by Respondent why Pasternak was undesirableas an employee,the big question is why he was rehired when the new companystarted operations-particularly when he had already been discharged on one occa-sionsThe timing of his discharge at or near the termination of the grace periodprovided in the union-shop clause also raises a question.Of some significance too,it seems to me, was Thacher's insistence on complete union clearance before he wouldconsummate the deal for the new company.Obviously,he wanted no uniontroubles to jeopardize his investment.And Pasternak with his outspoken disdain fortheCompany's recognition of, and agreement with, the Union could hardly becalled a quiescent influence in that respect.The complete failure on the part of theCompany, even with respect to Pasternak'salleged faulty work, to even hint atpossible discipline also must be noted.Last but not least, Respondent's seizing onevery criticism it could possibly make of Pasternak during his entire employment initself casts suspicion on Respondent'smotives here.Some of the things it relieson in this respect are so trivial or so common to all of Respondent's employees asto vitiate any value in them as defenses.The matters of his license and his generaldeportment are examples.Itmay be that Pasternak was not the ideal employee.Certainly among thethings assigned by Respondent as the reasons for his discharge there were some thatcould have provided adequate grounds for such action.But in the circumstanceshere and in the light of Higley's remarks to him, I find that the controlling reasonfor his discharge was his failure to join the Union as required by the collective-bargaining agreement and his outspoken opposition to the Union as the bargainingrepresentative of the employees.Having found that that agreement was illegallyentered into in violation of Section 8(a)(2) and(1) of the Act,I further find thatby discharging Pasternak for the above reasons, Respondent discriminated againsthim in violation of Section 8 (a) (3) and(1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCERespondent'sactivities set forth in section III, above,occurring in connectionwith Respondent'soperations described in section I, above, have a close,intimate,and substantial relation to trade, traffic,and commerce among the several States, andtend to lead to labor disputes burdening and obstructing commerce and the freeflow of commerce.THE REMEDYHaving found that Respondent engaged in certain unfair labor practices,I shallrecommend that it cease and desist therefrom and that it take the affirmative actionoutlined below which I find necessary to remedy and to remove the effects of theunfair labor practices and to effectuate the policies of the Act.[Recommendations omitted from publication.]7Respondent's illegal assistanceto the Unionhere is so clear andpatentas to requirelittle if anydiscussion.I agreewith the General Counsel's contention and find thatPasternak's dischargein itself constitutedassistanceto the Union.In addition,both byits enteringInto the contractas itdid.SafewayStores, Incorporated,111 NLRB 968;The Englander Company,Inc.,118NLRB 707;Dickey v. N.L.R.B.,217 F.2d 6'52 (C.A.6), and by its getting the union authorization and dues deduction cards signed alongwith the application and other employment forms,New Orleans Laundries, Inc.,114NLRB 1077,10M;Alaska Salmon Industry,Inc.,122 NLRB 1552, the Company vio-lated Section 8(a) (2) and(1) of the Act.8That "different attorneys"had advised that all the old employees be rehired hardlyexplains the matter.